—Judgment unanimously affirmed. Memorandum: The record establishes that defendant’s waiver of the right to appeal was knowing, intelligent and voluntary (see, People v Callahan, 80 NY2d 273, 280). That waiver encompasses defendant’s challenge to the severity of the sentence (see, People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737) and also encompasses the issues raised in defendant’s pro se supplemental brief (see, People v Callahan, supra, at 280; People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019). (Appeal from Judgment of Niagara County Court, Fricano, J. — Assault, 1st Degree.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Callahan, JJ.